        Case 4:20-cv-00469-BRW Document 18 Filed 03/16/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

KIMBERLY A. ROBERTSON                                                        PLAINTIFF

V.                        CASE NO. 4:20-CV-469-BRW-BD

ANDREW SAUL, Commissioner,
Social Security Administration                                            DEFENDANT

                                      JUDGMENT

      Consistent with the Order that was entered today, it is CONSIDERED, ORDERED, and

ADJUDGED that this case is DISMISSED with prejudice. Judgment is entered for Defendant.

      IT IS SO ORDERED this 16th day of March, 2021.


                                         Billy Roy Wilson__________________
                                         UNITED STATES DISTRICT JUDGE
